                                                                                FILED IN THE
 1                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 2
                            UNITED STATES DISTRICT COURT               Aug 29, 2019
 3                                                                         SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                         No. 2:18-CR-00222-WFN-1
 6
 7                        Plaintiff,                   ORDER GRANTING
                                                       DEFENDANT’S MOTION TO
 8                        v.                           MODIFY RELEASE CONDITIONS
 9
     THAISHAUN JAMAR ALTOREEK                          MOTION GRANTED
10
     HUNTER                                              (ECF No. 41)
11                Defendant.
12
           Before the Court is Defendant’s Unopposed Motion to Modify Release
13
     Conditions, ECF No. 41. Defendant recites in his motion that neither the United
14
     States, nor U.S. Probation oppose this request.
15
           Defendant requests the requirements in condition #28 be removed, and that
16
     he no longer be required to be on electronic monitoring or follow a curfew as these
17
     impede his work and school schedules.
18
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
19
     No. 41, is GRANTED. Condition #28 is stricken effective August 29, 2019.
20
     Defendant is no longer required to be on electronic monitoring or follow a curfew.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED August 29, 2019.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
